Affirmed and Memorandum Opinion filed August 16, 2007







Affirmed
and Memorandum Opinion filed August 16, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00954-CR
____________
 
AMADO ALVAREZ MARTINEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District
Court
 Harris County, Texas
Trial Court Cause No.
1023301
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of theft.  On September 27, 2006, the jury sentenced
appellant to confinement for fifteen years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
16, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).